United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2585
                                  ___________

United States of America, ex rel. Leon *
Braun,                                  *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
The Seminole Tribe of Florida, Inc.;    *
The Seminole Tribe of Florida,          * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                            Submitted: October 3, 2003

                                 Filed: October 23, 2003
                                  ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM

      Leon Braun appeals the district court’s1 denial of his motion for relief from
judgment under Federal Rule of Civil Procedure 60(b). We review the denial of a
Rule 60(b) motion only for abuse of discretion, and we find none in this case given
the substance of Braun’s arguments in support of Rule 60(b) relief. See Sanders v.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988) an appeal from the denial of a Rule
60(b) motion does not bring up the underlying judgment for review, but presents only
the issue of whether the district court abused its discretion in denying relief from
judgment). Accordingly, we affirm. See 8th Cir. R. 47B.

                      ______________________________




                                        -2-